DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 2/17/2021.  Claims 1-17, 25, and 35 have been cancelled.  Claims 18-24, 26-34 and 36-37 have been amended.  Entry of this amendment is accepted and made of record.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
22. (Currently Amended) The method of claim 21, wherein frequent crowd belt slippage indicates crowd belt wear out.

Reasons for Allowance
Claims 18-24, 16-34 and 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 18 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of comparing, by the processor, the speed 
Dependent claims 19-22 are allowed for the reasons explained above with respect to independent claim 18 from which they depend.
Claim 23 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of comparing the temperature for the drive end of the drive shaft with the temperature for the non-drive end of the drive shaft and generating an alert when there is a raise in the temperature at the drive end of the drive shaft relative to the non-drive end of the drive shaft, in combination with the limitations set forth by the claim.
Dependent claims 24, and 26-27 are allowed for the reasons explained above with respect to independent claim 23 from which they depend.
Claim 28 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of compare the speed of the drive end of the drive shaft to the speed of the reduction shaft and generate an alert indicating an anomaly of the crowd belt based on the comparison.
Dependent claims 29-32 are allowed for the reasons explained above with respect to independent claim 28 from which they depend.
Claim 33 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of compare the temperature for the drive end of the drive shaft with temperature for the non-drive end of 
Dependent claims 34, and 36-37 are allowed for the reasons explained above with respect to independent clam 33 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/           Primary Examiner, Art Unit 2864